                                        Case 3:19-cv-01438-WHA Document 58 Filed 03/06/20 Page 1 of 5




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5
                                                                    NORTHERN DISTRICT OF CALIFORNIA
                                   6

                                   7

                                   8   INDEPENDENT LIVING RESOURCE
                                       CENTER SAN FRANCISCO, JUDITH
                                   9   SMITH, JULIE FULLER, TARA AYRES,                     No. C 19-01438 WHA
                                       SASCHA BITTNER, and COMMUNITY
                                  10   RESOURCES FOR INDEPENDENT
                                       LIVING, a California non-profit
                                  11   corporation,                                         ORDER RE MOTION FOR
                                                                                            CLASS CERTIFICATION
                                  12                  Plaintiffs,
Northern District of California
 United States District Court




                                  13           v.

                                  14   LYFT, INC.,
                                  15                  Defendant.

                                  16
                                                                             INTRODUCTION
                                  17
                                            In this ADA action, the putative class moves for class certification. For the reasons
                                  18
                                       stated below, the motion is DENIED.
                                  19
                                                                               STATEMENT
                                  20
                                            Defendant Lyft, Inc. provides on-demand ridesharing transportation services. Lyft offers
                                  21
                                       multiple vehicle options as part of its service such as Lyft (basic rideshare), Lux (high-end
                                  22
                                       vehicle), and Lyft XL (larger cars). In some regions of the United States, Lyft also provides
                                  23
                                       riders with the option of activating a “Wheelchair access” mode to indicate their need for a
                                  24
                                       wheelchair-accessible vehicle (WAV) (Compl. ¶¶ 26, 27).
                                  25
                                            Lyft does not offer WAV services in Alameda County or Contra Costa County. Lyft did,
                                  26
                                       however, recently initiate a WAV program with at least five WAV vehicles in San Francisco
                                  27
                                       (Munoz Decl. ¶ 16). This service is allegedly more restrictive than the service for non-WAV
                                  28
                                          Case 3:19-cv-01438-WHA Document 58 Filed 03/06/20 Page 2 of 5




                                   1     users. Specifically, the wait times for WAV users are longer and do not operate 24-hours-a-

                                   2     day.

                                   3            Plaintiff Independent Living Resource Center San Francisco is a disability rights

                                   4     organization in San Francisco. Plaintiff Community Resources for Independent Living is a

                                   5     disability rights organization in Hayward (Compl. ¶ 9).

                                   6            Plaintiffs Judith Smith, Julie Fuller, Sascha Bittner, and Tara Ayres are all disabled

                                   7     individuals who use motorized wheelchairs. Plaintiffs do not use Lyft because they believe

                                   8     doing so would be futile. Without access to Lyft, plaintiffs are unable to lead an active life (Id.

                                   9     ¶¶ 10–13).

                                  10            Based on the foregoing, plaintiffs filed the instant action in March 2019 alleging a

                                  11     violation of the ADA and requesting declaratory and injunctive relief. Plaintiffs now seek to

                                  12     certify the following class (emphasis added):
Northern District of California
 United States District Court




                                  13                   All individuals in San Francisco County, Alameda County, and
                                                       Contra Costa County who are disabled because of a mobility
                                  14                   impairment, use wheelchairs or other mobility devices and
                                                       therefore need Wheelchair Accessible Vehicles (“WAVs”) for
                                  15                   transportation, and who have been and continue to be deterred
                                                       from using Lyft’s transportation service due to Lyft’s failure to
                                  16                   provide equivalent transportation services for WAV users in those
                                                       counties. Excluded from the class is any individual who has
                                  17                   downloaded the Lyft application.
                                  18                                                 ANALYSIS

                                  19            1.     STANDING.
                                  20            Standing is a threshold issue that must first be addressed. “To establish standing, a

                                  21   plaintiff must present an injury that is concrete, particularized, and actual or imminent; fairly

                                  22   traceable to the defendant's challenged action; and redressable by a favorable ruling.” Lujan v.

                                  23   Defs. of Wildlife, 504 U.S. 555, 560 (1992). For a class certification motion, unlike at the

                                  24   pleading stage, plaintiffs must establish standing through evidentiary proof. See Comcast Corp.

                                  25   v. Behrend, 133 S.Ct. 1426, 1432 (2013).

                                  26            Here, plaintiffs allege that Lyft discriminates by failing to adopt certain reasonable

                                  27   modifications to its policies, practices, or procedures in violation of Title III of the ADA. Title

                                  28   III provides, that “[n]o individual shall be discriminated against on the basis of disability in the
                                                                                           2
                                          Case 3:19-cv-01438-WHA Document 58 Filed 03/06/20 Page 3 of 5




                                   1   full and equal enjoyment of specified public transportation services provided by a private entity

                                   2   that is primarily engaged in the business of transporting people and whose operations affect

                                   3   commerce.” 42 U.S.C. § 12184(a). To prevail, plaintiffs must show the following: (1) he is

                                   4   disabled as that term is defined by the ADA; (2) the defendant is a private entity that owns,

                                   5   leases, or operates a place of public accommodation; (3) the defendant employed a

                                   6   discriminatory policy or practice; and (4) the defendant discriminated against the plaintiff based

                                   7   upon the plaintiff’s disability by (a) failing to make a requested reasonable modification that was

                                   8   (b) necessary to accommodate the plaintiff’s disability. PGA Tour, Inc. v. Martin, 532 U.S. 661,

                                   9   674, 683 n.38 (2001).

                                  10          Defendant argues that plaintiffs here have failed to establish standing by failing to point

                                  11   to any policy or practice that would rectify the alleged discriminatory conduct. Significantly,

                                  12   plaintiffs are not asking Lyft to acquire WAVs, which acquisitions the ADA does not require. 49
Northern District of California
 United States District Court




                                  13   C.F.R. Pt. 37, App’x D; see also 42 U.S.C § 12184(b)(3). Instead, plaintiffs argue more

                                  14   abstractly that Lyft should have modified its policies by, for example, “creat[ing] additional

                                  15   incentives for WAV drivers” or utiliz[ing] its partnerships with car rental companies to

                                  16   incentivize drivers to secure WAVs.”

                                  17          Two courts that have considered standing in a similar context at the pleading stage have

                                  18   found that the possibility of a defendant providing monetary incentives for drivers to drive WAV

                                  19   vehicles or contracting with third-party WAV drivers sufficient in demonstrating a redressable

                                  20   injury for purposes of standing. See e.g., Crawford v. Uber Techs., Inc., 2018 WL 1116725, at

                                  21   *3 (N.D. Cal. Mar. 1, 2018) (Judge Richard Seeborg); Access Living of Metro. Chicago v. Uber

                                  22   Techs., Inc., 351 F.Supp. 3d 1141, 1158 (N.D. Ill. Dec. 17, 2018) (Judge Manish Shah).

                                  23   Although the standard is higher at the class certification stage, plaintiffs here have provided

                                  24   evidence of Lyft’s contracts with third parties to provide WAVs to demonstrate that there are

                                  25   viable changes that Lyft could make, and accordingly that the alleged harm is redressable

                                  26   through the ADA. At this stage in the litigation, such evidence is sufficient for standing.

                                  27

                                  28
                                                                                         3
                                        Case 3:19-cv-01438-WHA Document 58 Filed 03/06/20 Page 4 of 5



                                            2.      CLASS CERTIFICATION
                                   1
                                            Pursuant to FRCP 23(a), for a named plaintiff to obtain class certification, the court must
                                   2
                                       find: (1) numerosity; (2) common questions of law or fact; (3) typicality; and (4) adequacy of
                                   3
                                       the class representatives and counsel. In addition to satisfying FRCP 23(a)’s prerequisites, the
                                   4
                                       party seeking class certification must show that the action is maintainable under FRCP
                                   5
                                       23(b)(1), (2), or (3). Amchem Products, Inc. v. Windsor, 521 U.S. 591, 613–14 (1997).
                                   6
                                       Plaintiffs seek certification under FRCP 23(b)(2), which is allowed only when a single
                                   7
                                       injunction or declaratory judgment would provide relief to each member of the class. Wal-
                                   8
                                       Mart Stores, Inc. v. Dukes, 564 U.S. 338, 360–61 (2011). Plaintiffs do not need to specify the
                                   9
                                       “precise injunctive relief” they seek, but rather the “general contours of an injunction that
                                  10
                                       would provide relief.” B.K. by next friend Tinsley v. Snyder, 922 F.3d 957, 972 (9th Cir. 2019)
                                  11
                                       (citations omitted).
                                  12
Northern District of California




                                            Numerosity is satisfied by showing that “the class is so numerous that joinder of all
 United States District Court




                                  13
                                       members is impracticable.” FRCP 23(a)(1). The numerosity requirement is not tied to any
                                  14
                                       fixed numerical threshold, but courts generally find the numerosity requirement satisfied when
                                  15
                                       a class includes at least forty members. Rannis v. Recchia, 380 Fed. Appx. 646, 651 (9th Cir.
                                  16
                                       2010). Plaintiffs have provided declarations from eight WAV users as well as a San Francisco
                                  17
                                       Metropolitan Transportation Agency report stating there are 5,000 wheelchair users in San
                                  18
                                       Francisco alone, and that approximately 29,500 use motorized wheelchairs or scooters in the
                                  19
                                       county. These numbers, if accurate and specific enough, easily satisfy numerosity.
                                  20
                                            Defendant, however, correctly contends plaintiffs’ showing is too speculative to establish
                                  21
                                       numerosity. Plaintiffs’ proposed class would be made of individuals in San Francisco County,
                                  22
                                       Alameda County, and Contra Costa County who need WAVs, are deterred from using Lyft due
                                  23
                                       to Lyft’s failure to provide WAVs, and have not downloaded Lyft for that reason. Although
                                  24
                                       our court of appeals has held that there is no explicit requirement in Rule 23 that a proposed
                                  25
                                       class be ascertainable, specifically that “there is no free-standing requirement” that a class be
                                  26
                                       “administratively feasible,” one of the issues with the putative class here is that there may be a
                                  27
                                       myriad of reasons WAV users stop short of downloading the Lyft app other than Lyft’s failure
                                  28
                                                                                       4
                                        Case 3:19-cv-01438-WHA Document 58 Filed 03/06/20 Page 5 of 5




                                   1   to provide WAV vehicles, making it difficult to accurately determine who belongs in the class.

                                   2   True Health Chiropractic, Inc. v. McKesson Corp., 896 F.3d 923, 929 (9th Cir. 2018), cert.

                                   3   denied, 139 S. Ct. 2743 (2019). Plaintiffs contend that even though the SFMTA report does

                                   4   not account for this distinction, numerosity is still satisfied because, for example, the SF

                                   5   Paratransit Taxi program provided between 400 and 1,000 subsidized WAV rides per month

                                   6   between January 2011 and January 2019. Without any further evidence, plaintiffs say that of

                                   7   the 29,500 wheelchair users in the listed Bay Area Counties, at least 40 of them could benefit

                                   8   from Lyft and WAV vehicles. But which 40 those would be is impossible to tell, and we

                                   9   would never know who is bound by the judgment in this case.

                                  10         Not only is it difficult to ascertain who belongs in the putative class based on the

                                  11   proposed definition, another problem is that it presupposes what must be proven on the merits

                                  12   in specifying: “and who have been and continue to be deterred from using Lyft’s transportation
Northern District of California
 United States District Court




                                  13   service due to Lyft’s failure to provide equivalent transportation services for WAV users in

                                  14   those counties.” This presupposes that Lyft has failed to provide equivalent equipment and

                                  15   worse, that the failure has “deterred” them from riding Lyft. We would need a more objective

                                  16   definition that doesn’t presuppose who wins and presupposes deterrence

                                  17         Accordingly, the motion for class certification is DENIED. This order will not and need

                                  18   not address the remaining factors for class certification.

                                  19                                            CONCLUSION

                                  20         For the reasons stated above, the motion for class certification is DENIED. This order is

                                  21   without prejudice to a subsequent re-try at certification with a better class definition. It is also

                                  22   without prejudice to the possibility that plaintiffs can independently seek relief under the ADA

                                  23   that may possibly overlap with systemic relief.

                                  24        IT IS SO ORDERED.

                                  25   Dated: March 6, 2020.

                                  26
                                  27
                                                                                                WILLIAM ALSUP
                                  28                                                            UNITED STATES DISTRICT JUDGE
                                                                                         5
